     Case: 1:21-cv-01250 Document #: 11 Filed: 05/24/21 Page 1 of 3 PageID #:33




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NICHOLAS LUCE, et al.,                      )
                                            )
                      Plaintiffs,           )
                                            )       No. 21 CV 1250
       v.                                   )       Judge Mary M. Rowland
                                            )
BRENDAN KELLY, et al.                       )
                                            )
                      Defendants.           )

               DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
            FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1) AND 12(b)(6)

       Defendants Brendan Kelly and Jarod Ingebrigsten, by their attorney Kwame Raoul, Illinois

Attorney General, hereby move to dismiss Plaintiffs’ Complaint with prejudice pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). In support of this Motion, Defendants state as

follows:

       1.     The claims for declaratory and injunctive relief asserted by Individual Plaintiffs

Luce, Stacho, Rice, and Robinson are moot, as they have received their Concealed Carry Licenses

(“CCLs”).

       2.     The Organizational Plaintiffs lack standing.

       3.     Plaintiffs’ claims for monetary damages against Defendants are barred by the

Eleventh Amendment.

       WHEREFORE, for these reasons, and as more fully explained in the accompanying

memorandum of law, Defendants respectfully request that the Court grant their motion to dismiss.




                                                1
     Case: 1:21-cv-01250 Document #: 11 Filed: 05/24/21 Page 2 of 3 PageID #:34




Dated: May 24, 2021



                                             Respectfully Submitted,


KWAME RAOUL                                    /s/ Amanda L. Kozar
Attorney General of Illinois                 AMANDA L. KOZAR
                                             Assistant Attorney General
                                             Office of the Illinois Attorney General
                                             100 West Randolph Street, 13th Floor
                                             Chicago, Illinois 60601
                                             (312) 814-6534
                                             Amanda.Kozar@illinois.gov




                                         2
     Case: 1:21-cv-01250 Document #: 11 Filed: 05/24/21 Page 3 of 3 PageID #:35




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on May 24, 2021, she electronically filed the foregoing
document with the Clerk of the Court for the Northern District of Illinois by using the CM/ECF
system. All participants in the case are registered CM/ECF users who will be served by the
CM/ECF system.




                                                  /s/ Amanda L. Kozar
                                                  AMANDA L. KOZAR




                                              3
